Exhibit 10.4

 

RESTRICTED STOCK AWARD AGREEMENT FOR DIRECTORS

 

Triad Hospitals, Inc.

Amended and Restated Long-Term Incentive Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) made as of this     
day of             , 20    , between Triad Hospitals, Inc., a Delaware
corporation (the “Company”), and                              (the
“Participant”), is made pursuant to the terms of the Triad Hospitals, Inc.
Amended and Restated Long-Term Incentive Plan (the “Plan”). Capitalized terms
used herein but not defined shall have the meanings set forth in the Plan.

 

Section 1. Restricted Stock Award. The Company grants to the Participant, on the
terms and conditions hereinafter set forth, a restricted stock award with
respect to [•] shares (the “Restricted Shares”) of the common stock of the
Company, par value $.01 per share (the “Common Stock”), effective as of the date
hereof (the “Date of Grant”).

 

Section 2. Vesting of Award.

 

(a) Vesting Schedule. The Restricted Shares shall become fully vested and
nonforfeitable based on the continued Service of the Participant as a member of
the Board on the first anniversary of the Date of Grant.

 

(b) Acceleration Events. Notwithstanding the foregoing, upon the occurrence of a
Change in Control of the Company while the Participant remains in continued
Service, or if the Participant’s continued Service is terminated as a result of
death or Disability, the transfer restrictions and forfeiture conditions imposed
hereunder on any Restricted Shares shall immediately lapse and all such unvested
shares shall become fully vested.

 

Section 3. Termination of Service. Except as provided in Section 2(b) hereof, if
the Participant’s continued Service is terminated prior to the occurrence of any
otherwise applicable vesting date provided in Section 2 hereof, the Participant
shall (i) forfeit the Participant’s interest in the Restricted Shares that have
not yet become vested, (ii) assign, transfer, and deliver any certificates
evidencing ownership of such shares to the Company, and (iii) cease for all
purposes to be a stockholder with respect to such shares.

 

Section 4. Rights as a Stockholder. Subject to the otherwise applicable
provisions of this Agreement, the Participant will have all rights of a
stockholder with respect to the Restricted Shares granted to the Participant
hereunder, including the right to vote the shares and receive all dividends and
other distributions paid or made with respect thereto.

 

Section 5. Restrictions on Transfer. Neither this Agreement nor any Restricted
Shares covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, otherwise than to the Company,
unless as of the date of any such sale, assignment, transfer, encumbrance,
hypothecation or pledge, such Restricted Shares to be thus disposed of have
become vested in accordance with Section 2 hereof. The certificate or
certificates representing



--------------------------------------------------------------------------------

shares delivered pursuant to this Agreement shall bear a legend referring to the
nontransferability or assignability of such shares pursuant to this Section, and
a stop-transfer order against such certificate or certificates will be placed by
the Company with its transfer agents and registrars. At the discretion of the
Board, in lieu of issuing a stock certificate to the Participant, the Company
may hold the Restricted Shares in escrow during the period such shares remain
subject to the vesting restrictions and other restrictions provided hereunder.

 

Section 6. Investment Representation. Upon acquisition of the Restricted Shares
at a time when there is not in effect a registration statement under the
Securities Act of 1933 relating to the Common Stock, the Participant hereby
represents and warrants, and by virtue of such acquisition shall be deemed to
represent and warrant, to the Company that the Restricted Shares shall be
acquired for investment and not with a view to the distribution thereof, and not
with any present intention of distributing the same, and the Participant shall
provide the Company with such further representations and warranties as the
Company may require in order to ensure compliance with applicable federal and
state securities, blue sky and other laws. No Restricted Shares shall be
acquired unless and until the Company and/or the Participant shall have complied
with all applicable federal or state registration, listing and/or qualification
requirements and all other requirements of law or of any regulatory agencies
having jurisdiction, unless the Board has received evidence satisfactory to it
that the Participant may acquire such shares pursuant to an exemption from
registration under the applicable securities laws. Any determination in this
connection by the Board shall be final, binding and conclusive. The Company
reserves the right to legend any certificate for shares of Common Stock,
conditioning sales of such shares upon compliance with applicable federal and
state securities laws and regulations.

 

Section 7. Adjustments. The Restricted Shares hereunder shall be subject to the
provisions of Section 4.2 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company’s
corporate structure.

 

Section 8. Section 83(b) Election. The Participant may make an election under
Section 83(b) of the Code with respect to the Restricted Shares by filing a copy
of such election with the Company within 30 days following the Date of Grant.

 

Section 9. Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Secretary of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

 

Section 10. Construction. This Agreement and the Restricted Shares hereunder are
granted by the Company pursuant to the Plan and are in all respects subject to
the terms and conditions of the Plan. The Participant hereby acknowledges that a
copy of the Plan has been delivered to the Participant and accepts the
Restricted Shares hereunder subject to all terms and provisions of the Plan,
which is incorporated herein by reference. In the event of a conflict or
ambiguity between any term or provision contained herein and a term or provision
of the Plan, the Plan will govern and prevail. The construction of and decisions
under the Plan and this Agreement are vested in the Board, whose determinations
shall be final, conclusive and binding upon the Participant.

 

2



--------------------------------------------------------------------------------

Section 11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding the choice of law
rules thereof.

 

Section 12. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the legatees, distributees, and personal representatives of the
Participant and the successors of the Company.

 

Section 14. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof, merging any and all prior agreements.

 

[SIGNATURES ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.

 

TRIAD HOSPITALS, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     PARTICIPANT By:  

 

--------------------------------------------------------------------------------

Name:    

 

4